Citation Nr: 1715875	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-21 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.   

3.  Entitlement to service connection for left ear hearing loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for chronic right ear infection. 

6.  Entitlement to service connection for allergic rhinitis with history of sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to July 1996 and from November 2001 to October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of service connection for right ear hearing loss on the merits, as well as the issues of service connection for tinnitus, left ear hearing loss, chronic right ear infection, and allergic rhinitis with a history of sinusitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2000 rating decision denied the claim for right ear hearing loss; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision. 

2.  The evidence submitted since the May 2000 rating decision is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1. The May 2000 rating decision, which denied service connection for right ear hearing loss, is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016).

 2.  The evidence received since the May 2000 rating decision, which denied service connection for right ear hearing loss, is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board believes no discussion of VA's compliance with the notice and assistance provisions is necessary at this time with regard to the claim for right ear hearing loss.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 
There is no prejudice to the Veteran in light of the reopening of the claim and it is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision.  

The Veteran seeks to reopen a previously denied claim for service connection for right ear hearing loss.  By a February 2000 rating action, the RO denied the claim for service connection for right ear hearing loss on the basis that the claim was not well grounded.  Thereafter, additional service treatment records were obtained and the RO reconsidered the claim in May 2000.  38 U.S.C.A. § 3.156(c).  The claim was denied on the basis that right ear hearing loss pre-existed service and there was no evidence that the condition increased in severity (permanently worsened) as a result of service.  The Veteran did not appeal the decision.  No relevant evidence was submitted within one year of the date on which notice of the decision was issued.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Accordingly, that decision is final.  38 U.S.C.A. § 7105.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board notes that in the January 2010 rating decision, the RO reopened the claim for service connection for right ear hearing loss.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At the time of the May 2000 rating decision, the record included only service treatment records from the Veteran's first period of service ending in July 1996. 

Since the May 2000 rating decision, new evidence has been added to the claims file that is material to the Veteran's claim.  Notably, service treatment records from the Veteran's second period of service ending in October 2002 (not in existence at the time of the prior final decision) contain periodic audiograms documenting  routine noise exposure and mixed right ear hearing loss for VA purposes.  These records also document consultation for otosclerosis and a July 2002 right middle ear exploratory surgery.  Private medical records dated in 2006 and 2007 reveal the presence of conductive hearing loss in the right ear.  An October 2009 VA examiner reviewed the service treatment records and performed an in-person examination finding that hearing loss in service was primarily conductive in nature suggesting that otosclerosis could be the cause.  Hearing loss on examination in October 2009 was mixed in nature and the examiner indicated that the cause of the loss could not be determined, but was less likely due to noise exposure.  However, the examiner indicated that if further opinion was required for the right ear, the Veteran should be evaluated by an ENT. 

This evidence was not before the RO in May 2000 and it is not cumulative or redundant evidence then of record.  It contains evidence of current right ear hearing loss, questions the etiology of the hearing loss, and thus, raises a reasonable possibility of substantiating the Veteran's claim.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Accordingly, the Board finds that new and material evidence has been added to the record and the claim must be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim for service connection for right ear hearing loss is granted.


REMAND

The Board finds the October 2009 audio examination and December 2009 nose, sinus, larynx, and pharynx exam are both inadequate for the purpose of determining service connection for right ear hearing loss, left ear hearing loss, tinnitus, chronic right ear infection, and allergic rhinitis with sinusitis.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2009 audio examination did not sufficiently addresses the matter of whether the pre-existing right ear hearing loss was aggravated beyond the natural progression of the disease during the Veteran's active service or whether the Veteran had left ear hearing loss or tinnitus that were directly related to his active service.  The December 2009 nose and sinus examiner did not provide sufficient rationale for the opinions expressed with regard to the issue of allergic rhinitis with sinusitis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez, 22 Vet. App. 295, 301(2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").

Notably, the October 2009 examiner indicated the Veteran had conductive hearing loss upon enlistment in service and mixed hearing loss by the current examination.  The examiner further stated that the cause of loss could not be determined and that if further opinion was required regarding the "right ear condition in general," the Veteran should be evaluated by an ENT physician under an 'Ear Disease' examination.  With regard to the tinnitus, the examiner indicated that tinnitus was more likely than not due to "whatever medical condition [was] causing the right hearing loss."  The examiner reiterated that any further opinion regarding etiology of tinnitus should be addressed by an ENT physician.  The examiner did not opine as to left ear hearing loss finding that he did not meet the criteria for hearing loss for VA compensation purposes; however, the Board notes that while pure tone thresholds were 25 decibels at 1000 and 2000 hertz, they were 30 decibels at 3000 and 4000 hertz.  See 38 C.F.R. § 3.385 (considered impaired hearing when the auditory thresholds for at least of the three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater).  Further, the examination is now six and half years old.  The examiner did not address the issue of right ear infection.

The December 2009 VA nose and sinus examiner opined allergic rhinitis or sinusitis were not caused by or a result of in-service treatment for allergic rhinitis and sinusitis because there was no chronic condition in service since the Veteran was only treated once for each condition.  However, the examiner failed to comment on whether it was likely that allergic rhinitis incepted during active service given the Veteran's reports of continued problems with allergies since his discharge, which he is competent to state, and the post-service diagnosis of allergic rhinitis. 

Given the inadequacies in the VA examinations and opinions, a remand is warranted in order to provide the Veteran with additional VA examinations that address the questions delineated below. 

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the issues on appeal.  38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA audiological and ear, nose and throat examinations to determine the nature and etiology of the claimed bilateral hearing loss, tinnitus, chronic right ear infection, and allergic rhinitis with sinusitis.   All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

** The examiner is informed that it is not enough merely to conclude the Veteran does not have these claimed conditions, even if not diagnosed during this current or prior evaluation.  The Veteran only instead needs to show he has had these claimed conditions at some point since the filing of his claim or contemporaneous thereto, even if now resolved.  

** In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

** The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

a) Right Ear Hearing Loss:  (i) Please state whether it is as least likely as not that the Veteran's pre-existing right ear hearing loss underwent an increase in disability during service (beyond the natural progression of the disease), to include as a result of routine noise exposure or another ear condition.  In answering this question, the examiner must address the service treatment records documenting treatment for otosclerosis and notations the Veteran underwent exploratory surgery for such.   
b) Left Ear Hearing Loss:  (i) Please state whether the Veteran currently has left ear hearing loss for VA compensation purposes and if so, whether it is as least likely as not related to an incident of his active duty service, to include routine noise exposure or another ear condition.  In answering this question, the examiner must address the service treatment records documenting treatment for otosclerosis and post-service records indicating the Veteran had Eustachian tube dysfunction and/or retracted tympanic membrane.   
c) Tinnitus:  (i) Please state whether it is as least as likely as not that the Veteran's tinnitus is related to an incident of his active duty service, to include routine noise exposure or another ear condition.   
d) Chronic Ear Infection Right Ear (i) Please state whether the Veteran currently has chronic right ear infections and if so, whether it is as least as likely as not (50 percent or greater probability) related to an incident of his active duty service.    
e) Allergic Rhinitis with Sinusitis:  (i) Please state whether the Veteran currently has allergic rhinitis and sinusitis and if so, whether they are at least as likely as not attributable to any disease, injury or event during his service.  In answering this question, the examiner should address the treatment for allergic rhinitis and sinusitis in service and indicate whether this was the possible onset of, or precursor to, any current allergic rhinitis and/or sinusitis.  The examiner should also acknowledge and discuss any of the Veteran's statements asserting continuity of allergy and sinus problems since service. 

2.  The RO must notify the Veteran that it is his responsibility to report for the examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
 

3.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


